                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CIVIL ACTION NO.: 3:19-cv-00189-FDW-DCK


DANIEL C. FLINT,                                )
                                                )
              Plaintiff,                        )
                                                )
vs.                                             )
                                                )          NOTICE OF VOLUNTARY
ALLY FINANCIAL, INC.,                           )       DISMISSAL WITHOUT PREJUDICE
a Delaware Corporation,                         )
UAR NATIONAL SERVICES, LLC, a                   )
Tennessee Limited Liability Corporation, and    )
ASSOCIATES ASSET RECOVERY, LLC                  )
a South Carolina Limited Liability Company,     )
                                                )
              Defendants.                       )


       Pursuant to Federal Rule of Civil Procedure 41(c)(2), Defendant UAR National Services,

LLC, by and through their counsel of record, hereby gives Notice of Voluntary Dismissal

without prejudice of its Cross-Claims against Defendant Associates Asset Recovery, LLC.

       Respectfully submitted this the 18th day of February, 2020.
                                     TEAGUE CAMPBELL DENNIS & GORHAM, LLP
                                     By: /s/ C. Stipes
                                            J. Matthew Little
                                            NC State Bar No.: 20032
                                            Christopher J. Stipes
                                            NC State Bar No.: 52534
                                            Post Office Box 19207
                                            Raleigh, North Carolina 27619
                                            Telephone:     (919) 873-0166
                                            Facsimile:     (919) 873-1814
                                            Attorneys for Defendant UAR National Services,
                                            LLC




      Case 3:19-cv-00189-FDW-DCK Document 45 Filed 02/18/20 Page 1 of 2
                                              -2-


                                CERTIFICATE OF SERVICE
                The undersigned hereby certifies that on February 18, 2020 a copy of the
foregoing document has been served on the Plaintiff in this case by depositing a copy hereof,
postage paid via U.S. mail. The remaining parties are being served electronically-filed in
compliance with the Federal Rules of Civil Procedure and Local Civil Rules and served upon the
parties as follows:


       Daniel Chappell Flint
       Inmate # 66106-112
       FCI Bennettsville
       Federal Correctional Institution
       P.O. Box 52020
       Bennettsville, SC 29512

       Keaton Charles Stoneking
       Troutman Sanders LLP
       301 S. College Street, 34th Floor
       Charlotte, NC 28202

       Todd King
       Cranfill Sumner & Hartzog
       2907 Providence Road, #200
       Charlotte, NC 28211

                                     TEAGUE CAMPBELL DENNIS & GORHAM, LLP
                                     By: /s/ Christopher J. Stipes
                                             Christopher J. Stipes




      Case 3:19-cv-00189-FDW-DCK Document 45 Filed 02/18/20 Page 2 of 2
